Citation Nr: 0911440	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-26 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to nonservice-connected burial benefits.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1944 to 
October 1946 and from March 1951 to December 1951.  He died 
in September 2005.  The appellant is the Veteran's son.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDINGS OF FACT

1.  The Veteran died in his home in September 2005.  

2.  At the time of his death, the Veteran was not receiving 
VA compensation or pension benefits.

3.  There was no claim for compensation or pension pending at 
the time of the Veteran's death that would have resulted in 
an award of compensation or pension.

4.  The Veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment or care.  

5.  The Veteran was not discharged from service due to a 
disability incurred in or aggravated by service, and he is 
not buried in a state or national cemetery.




CONCLUSION OF LAW

The criteria for entitlement to a nonservice-connected burial 
allowance or plot or interment allowance have not been met.  
38 U.S.C.A. §§ 2302, 2303, 2305, 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.954, 3.1600, 3.1605 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

With regards to claims for nonservice-connected burial 
allowance or plot or interment allowance, the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002
& Supp. 2008; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008), have no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter.  Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 
227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. 
denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  
Therefore, the Board finds that no further action is 
necessary under the statutory and regulatory duties to notify 
and assist.  

Background Facts

The Veteran died on September [redacted], 2005.  The primary causes 
of death listed on the death certificate were respiratory 
failure and congestive heart failure.  A contributory cause 
of death listed on his death certificate was diabetes.  The 
Veteran died at home.  He was buried at a private funeral 
home.  The appellant, his son, filed a timely Application for 
Burial Benefits (VA Form 21-530) received in October 2005.  
The appellant filed an amended application as well, received 
in December 2005.  There is no evidence or allegation that 
any of the causes of the Veteran's death were service-
connected.  In addition, the Veteran never filed a claim for 
compensation or pension during his lifetime.   

Governing Laws and Regulations

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a Veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302 (West 2002 and Supp. 2008); 38 C.F.R. § 
3.1600 (2008).  If a Veteran dies as a result of a service-
connected disability or disabilities, a higher amount of 
burial benefits may be paid.  38 U.S.C.A. § 2307; 38 C.F.R. 
§ 3.1600(a).

However, as in the present case, where the Veteran's death is 
not service-connected, entitlement to burial benefits is 
based upon the following conditions:

(1) At the time of death, the Veteran was in 
receipt of pension or compensation (or but for 
the receipt of military retirement pay would have 
been in receipt of compensation); or

(2) The Veteran has an original or reopened claim 
for either benefit pending at the time of the 
Veteran's death, and

(i) In the case of an original claim there is 
sufficient evidence of record to have 
supported an award of compensation or pension 
effective prior to the date of the Veteran's 
death, or

(ii) In the case of a reopened claim, there 
is sufficient prima facie evidence of record 
on the date of the Veteran's death to 
indicate that the deceased would have been 
entitled to compensation or pension prior to 
the date of death; or

(3) The deceased was a Veteran of any war or was 
discharged or released from active military, 
naval, or air service for a disability incurred 
or aggravated in line of duty, and the body of 
the deceased is being held by a State (or a 
political subdivision of a State) and the 
Secretary determines,

(i) That there is no next of kin or other person 
claiming the body of the deceased Veteran, and

(ii) That there are not available sufficient 
resources in the Veteran's estate to cover burial 
and funeral expenses; and

(4) The applicable further provisions of this 
section and §§ 3.1601 through 3.1610.

38 C.F.R. § 3.1600(b); see 38 U.S.C.A. § 2302(a).

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 38 
U.S.C.A. § 1703.  38 C.F.R. § 3.1600(c).  If a Veteran dies 
en route while traveling under proper prior authorization and 
at VA expense to or from a specified place for purpose of 
examination, treatment, or care, burial expenses will be 
allowed as though death had occurred while properly 
hospitalized by VA.  38 C.F.R. § 3.1605(a).

In addition to a burial allowance, VA will also pay for a 
plot or interment allowance, in certain cases, when a Veteran 
dies from nonservice-connected causes.  For claims filed 
before December 16, 2003, entitlement to a plot or interment 
allowance is subject to the following conditions:

(1) The deceased Veteran is eligible for the 
burial allowance under 38 C.F.R. § 3.1600(b) or 
(c); or

(2) The Veteran served during a period of war and 
the conditions set forth in 38 C.F.R. § 
3.1604(d)(1)(ii)-(v) (relating to burial in a 
state Veterans' cemetery) are met; or

(3) The Veteran was discharged from the active 
military, naval or air service for a disability 
incurred or aggravated in line of duty (or at 
time of discharge, has such a disability, shown 
by official service records, which in medical 
judgment would have justified a discharge for 
disability; the official service department 
record showing that the Veteran was discharged or 
released from service for disability incurred in 
line of duty will be accepted for determining 
entitlement to the plot or interment allowance 
notwithstanding that VA has determined, in 
connection with a claim for monetary benefits, 
that the disability was not incurred in line of 
duty); and

(4) The Veteran is not buried in a national 
cemetery or other cemetery under the jurisdiction 
of the United States; and

(5) The applicable further provisions of 38 
C.F.R. § 3.1600 and §§ 3.1601 through 3.1610.

38 C.F.R. § 3.1600(f) (2008).  See also 38 U.S.C.A. § 2303.

The regulatory provisions regarding entitlement to a plot or 
interment allowance were amended during the pendency of this 
appeal.  Specifically, the regulations regarding entitlement 
to a plot or interment allowance were revised in August 2006.  
See 71 Fed. Reg. 44,915 - 44,920 (Aug. 8, 2006).  For claims 
filed on or after December 16, 2003, a plot or interment 
allowance is payable subject to the following conditions:

(i) The deceased Veteran is eligible for burial 
in a national cemetery;

(ii) The Veteran is not buried in a national 
cemetery or other cemetery under the jurisdiction 
of the United States;

(iii) The applicable further provisions of 38 
C.F.R. § 3.1600 and §§ 3.1601 through 3.1610.

38 C.F.R. § 3.1600(f) (2008).  See also 38 U.S.C.A. § 
2303(b); 71 Fed. Reg. 44,915 - 44,920 (Aug. 8, 2006).  

The purpose of this amendment was to allow for States to be 
paid a plot or interment allowance on behalf of a Veteran who 
was eligible for burial in a national cemetery, but 
ultimately was buried in a state Veterans' cemetery in a 
section of the cemetery specially reserved for the interment 
of persons eligible for burial in a national cemetery.  The 
allowance is payable to States in addition to burial or 
funeral expenses to which they are eligible.  See 38 U.S.C.A. 
§ 2303(b)(1), (2).  See also 71 Fed. Reg. 44,916 (Aug. 8, 
2006).  In essence, in order to properly apply the amended 
regulation 38 C.F.R. § 3.1600(f)(1), it must be read in 
conjunction with the applicable statute - 38 U.S.C.A. 
§ 2303(b)(1), (2).    

Any person classified as a "Veteran" is eligible for burial 
in a national cemetery.  38 U.S.C.A. § 2402; 38 C.F.R. 
§ 38.620(a).  A Veteran is "a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. §  3.1(d).

Analysis

With regard to burial benefits, the Veteran does not meet any 
of the criteria for an allowance.  At the time of his death, 
the Veteran was not receiving VA compensation or pension 
benefits or military retirement pay.  38 C.F.R. 
§ 3.1600(b)(1).  Additionally, the Veteran did not have an 
original or reopened claim for compensation or pension 
pending at the time of his death.  38 C.F.R. § 3.1600(b)(2).  
In this regard, the appellant's contention in the November 
2005 notice of disagreement (NOD) that the Veteran was merely 
"entitled" to pension benefits at the time of his death is 
of no consequence, absent evidence that the Veteran actually 
applied for pension benefits, which is not the case here.  
See id.   

Moreover, although the Veteran served during periods of war 
(World War Two and the Korean War), there is no indication in 
the record that the Veteran's body was held by a State, or 
political subdivision of a State, that no next of kin or 
other person claimed the body, and that there were 
insufficient available resources to cover burial and funeral 
expenses.  38 C.F.R. § 3.1600(b)(3).  According to the 
appellant's December 2005 application for burial benefits, 
the Veteran died at home and was buried at a private funeral 
home.  On the December 2005 application, the appellant stated 
that the cemetery was not owned by either the state or 
Federal government.  All expenses were paid for by the 
appellant or by insurance.  Further, service discharge 
documents do not show, and nor does the appellant allege, 
that the Veteran was discharged or released from active 
service for a disability incurred or aggravated in service.  
38 C.F.R. § 3.1600(b)(3).  
   
In addition, at the time of his death, there is no evidence 
or allegation the Veteran was receiving treatment under VA 
authority or contract and was hospitalized or traveling under 
VA authority or contract.  38 C.F.R. §§ 3.1600(c), 3.1605.  
The death certificate shows, and the appellant confirms, that 
the Veteran died at home.  

In light of the above, a burial allowance is not warranted 
under 38 C.F.R. § 3.1600.  

The Board acknowledges the appellant's contention in the 
August 2006 substantive appeal that he is entitled to burial 
benefits based upon the provisions of  38 U.S.C.A. § 2305 
(West 2002) and 38 C.F.R. § 3.954 (2008).  This statute and 
regulation provide that, when any person who had a status 
under any law in effect on December 31, 1957 which afforded 
entitlement to burial benefits dies, the burial allowance 
will be paid, if otherwise in order, even though such status 
does not meet the service requirements of 38 U.S.C.A. Chapter 
23.  38 U.S.C.A. § 2305 (West 2002); 38 C.F.R. § 3.954 
(2008).  In particular, the appellant argues that prior to 
December 31, 1957, in order to be eligible for burial 
benefits, it would not have been necessary for the Veteran to 
have received or applied for pension.  

The provisions of 38 U.S.C.A. § 2305 and 38 C.F.R. § 3.954 
were drafted as "saving clauses" to preserve the eligibility 
of persons entitled to burial benefits after changes to the 
law governing the benefits were made in the Veterans' 
Benefits Act of 1957 (Veterans' Benefits Act).  Therefore, 
under the laws in effect on December 31, 1957, this Veteran's 
circumstances would have potentially met the criteria for a 
nonservice-connected burial and funeral allowance based 
solely on the Veterans' prior wartime service.  

However, in a precedent opinion legally binding on VA and the 
Board, the Office of the General Counsel, Department of 
Veterans Affairs held that those "savings provisions" do not 
exempt veterans with wartime service prior to January 1, 1958 
from current eligibility requirements in the law.  VAOPGCPREC 
9-2003. Specifically, the General Counsel held that 38 
U.S.C.A. § 2305 preserves rights certain individuals had 
under laws in effect on December 31, 1957, based on their 
status as members of particular units or organizations which 
fell within the scope of the law defining classes of 
individuals potentially eligible under Chapter 23 of Title 
38.  However, Veterans with wartime service prior to January 
1, 1958, as is the case here, were held not to be exempted by 
§ 2305 from the Amendments to Eligibility Criteria for 
nonservice-connected burial and funeral allowance currently 
codified in 38 U.S.C.A. § 2302(a), enacted by the Omnibus 
Budget Reconciliation Act of 1981, Public Law No. 97-35, 
which eliminated wartime service, per se, as a basis of 
eligibility.  Accordingly, burial benefits may not be awarded 
on that basis.

With regard to a plot or interment allowance, the record 
shows, for reasons similar to those set out above, that the 
appellant is not entitled to these benefits as well.  The 
requirements for eligibility for a burial allowance have not 
been met, and the Veteran was not buried in a state or 
national cemetery.  As noted above, the appellant stated in 
his December 2005 application for burial benefits that the 
Veteran was not buried at a state owned-cemetery, but rather 
a private cemetery.  See 38 C.F.R. §§ 3.1600(f)(1), (2), 
3.1604(d)(1)(ii)-(iv).  Finally, the record shows that the 
Veteran was not separated from service for a disability 
incurred or aggravated in line of duty.  The Veteran's 
discharge documents do not indicate that the Veteran was 
separated from service due to physical or mental disability.  
38 C.F.R. § 3.1600(f).  The applicable statute, 38 U.S.C.A. 
§ 2303(b)(1) and (2), has been analyzed in conjunction with 
the applicable regulation, 38 C.F.R. § 3.1600(f)(1) and (2), 
in denying this claim.  

The Board acknowledges that 38 C.F.R. § 3.1600(f) was amended 
in August 2006.  See 71 Fed. Reg. 44,915 - 44,920 (Aug. 8, 
2006).  The appellant was not provided notice of the amended 
regulation, nor issued a supplemental statement of the case 
(SSOC) that reflected readjudication of the issue on appeal 
pursuant to the amendment.  However, the Board finds no 
adverse impact nor prejudice to the appellant in proceeding 
with the issuance of a final decision since the appellant is 
not entitled as a matter of law, despite the amended 
regulation.  Further, in the February 2009 Informal Hearing 
Presentation, the appellant's representative discussed 
entitlement to a plot allowance on the basis of the amended 
regulation, thus revealing knowledge of the amendment.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


As this discussion illustrates, the law and regulations 
concerning burial benefits establish very specific 
eligibility requirements for such benefits.  The Board 
appreciates the fact that the appellant believes that he is 
entitled to these benefits. There is, however, no provision 
of law which allows for benefits in this case.  The law is 
clear as to the criteria for burial benefits.  The Board has 
no authority to act outside the constraints of the statutory 
and regulatory criteria that bind it in this case.  See 38 
U.S.C.A. § 7104(c) (West 2002).

The Board respects the Veteran's honorable service in defense 
of our nation.  But under the circumstances of this case, the 
claim for nonservice-connected burial benefits must be denied 
as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to nonservice-connected burial benefits is 
denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


